The order made in the original opinion was: "The order appealed from is reversed and the case remanded for further proceedings in accordance with this decision." Reargument was granted on application of plaintiff on the question of whether this court should amend the order remanding the case so as to instruct the trial court to amend its conclusions of law in conformity with our decision and enter judgment accordingly. That apparently was our intention. Defendants, however, construe the order as granting a new trial, and in that regard urge that, while partition in kind must now be made under our decision, it should be left to the referees to determine the value of each of the farms, and such value may have increased since the trial of the action.
It is important to both parties to this litigation that it be promptly ended. The next crop season is approaching, and it is important that each party know promptly which farm he is to operate. That each party must be awarded one entire farm is beyond question. It does not appear that there is any occasion or necessity for the appointment of referees to divide the property or employ any surveyor or fix any dividing lines or place any markers or monuments.
It is suggested that the referees might value the farms and determine the owelty. By 2 Mason Minn. St. 1927, § 9534, it is left for the court to determine what compensation shall be made by one party to another to equalize the partition. The value of each farm was litigated on the trial, and, the court made specific finding as to such values. We see no need for a new trial.
It is ordered that the opinion herein be amended so that the last sentence thereof, reversing the order appealed from and remanding the case for further proceedings, shall read as follows:
"The order appealed from is reversed and the trial court is directed to amend its conclusions of law, and, if necessary, its findings of fact, so as to set off to each of the parties one of the farms in *Page 575 
question and to determine the compensation to be made by one party to the other in order to equalize the partition, and provide for payment or application of such compensation in accordance with our opinion heretofore filed."